Title: To Thomas Jefferson from Robert Patterson, 4 July 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. July 4th. 1806.
                        
                        At the desire of the author, I have the pleasure of transmitting you the enclosed pamphlet, which you will
                            find to be an ingenious performance, though somewhat deficient in point of perspecuity.
                        From the author’s known abilities, and indefatigable application, there can be little doubt that the work he
                            is about to publish will merit the public attention—
                  I am, Sir, with sentiments of the highest esteem, Your most obedt.
                            Servt.
                        
                            R. Patterson
                            
                        
                    